Citation Nr: 1020133	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-37 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for sinusitis, to 
include as secondary to service-connected disability of 
residuals of a fracture of the nose with lacerations.

2. Entitlement to service connection for bilateral hearing 
loss disability, to include as secondary to service-connected 
disability of residuals of a fracture of the nose with 
lacerations.

3. Entitlement to service connection for an eye disability, 
to include as secondary to service-connected disability of 
residuals of a fracture of the nose with lacerations.

4. Entitlement to service connection for a low back 
disability.

5. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1945 to 
December 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) from April 2006 and March 2007 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.  

These matters were previously before the Board in February 
2009 and were remanded for further development.  They have 
now returned to the Board for further appellate 
consideration.  The Board finds that the RO has substantially 
complied with the Board's February 2009 Remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  A motion to advance this case on 
the Board's docket was received by the Board on January 5, 
2009.  This motion was granted by the Board on January 15, 
2009 due to the Veteran's advanced age.  


FINDINGS OF FACT

1.  The Veteran has not been shown by competent clinical 
evidence to have sinusitis. 

2.  The Veteran's bilaterally hearing loss disability has not 
been shown by competent clinical, or competent and credible 
lay, evidence to be etiologically related to service or to a 
service-connected disability.

3.  The Veteran has not been shown by competent clinical, or 
competent and credible lay, evidence to have an eye 
disability etiologically related to service or to a service-
connected disability.

4.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the 
Veteran has a low back disability causally related to active 
service.

5. There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the 
Veteran has a neck disability causally related to active 
service.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service, nor is it proximately due to, the result of, or 
aggravated by, service-connected disability. 38 U.S.C.A. 
§§ 101(24), 1110, 1154 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306, 3.310(a) (2009).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been so, nor is it proximately due to, the result of, or 
aggravated by, service-connected disability. 38 U.S.C.A. 
§§ 101(24), 1110, 1154 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306, 3.310(a), 3.385 (2009).

3.  An eye disability was not incurred in or aggravated by 
active service, nor is it proximately due to, the result of, 
or aggravated by, service-connected disability. 38 U.S.C.A. 
§§ 101(24), 1110, 1154 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306, 3.310(a) (2009).

4.  A low back disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

5.  A neck disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009; 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.   

In VA correspondence, dated in January 2006, VA informed the 
appellant of what evidence was required to substantiate his 
claims of entitlement to service connection for sinusitis 
secondary to a head injury, hearing loss secondary to a head 
injury, and an eye disability secondary to a head injury, and 
of his and VA's respective duties for obtaining evidence.  
The correspondence was deficient in that did not inform the 
Veteran that a disability rating and effective date would be 
assigned if service connection was granted.  Such notice was 
provided to the Veteran in VA correspondence, dated in March 
2006.  The Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the claims were readjudicated 
thereafter, and the appellant therefore, has not been 
prejudiced.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and Dingess/Hartman.  The Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
Board also notes that during the course of his appeal, the 
Veteran's accredited representative has averred that the 
Veteran's disabilities may have been incurred on a direct-
incurrence basis.  VCAA notice as to what evidence is 
required to warrant service connection on a direct-incurrence 
basis was provided to the Veteran in the January 2006 
correspondence, prior to the adjudication of the claims.  

In VA correspondence, dated in October 2006, VA informed the 
appellant of what evidence was required to substantiate his 
claims of entitlement to service connection for a neck 
disability and for residuals of a low back injury, and of his 
and VA's respective duties for obtaining evidence.  The 
correspondence also informed the appellant that a disability 
rating and/or effective date would be assigned if service 
connection was warranted.  In Pelegrini, supra, the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was completed 
prior to the initial AOJ adjudication of the claim, the 
timing of the notice complies with the express requirements 
of the law as found by the Court in Pelegrini.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private and 
VA examination and treatment records, and the statements of 
the Veteran in support of his claims.  The Board has 
carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding pertinent evidence with respect to the Veteran's 
claims.  

The Board notes that a September 2003 VA examination report 
reflects that the Veteran reported that he had been treated 
for glaucoma at the VA but had decided to go to a private eye 
clinic and was being treated there with laser therapy and 
medication.  The private treatment records are not associated 
with the claims file; however, the Board finds that a remand 
to obtain these records is not warranted.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  The 
evidence of record contains sufficient diagnostic testing to 
adjudicate the claim, including a diagnosis of glaucoma.  
Therefore, the Board finds that  any private treatment record 
for glaucoma approximately 60 years after separation from 
service would not aid the Board in determining etiology.  
Moreover, the Veteran asserted that he was treated for 
glaucoma with lasers and medication, and has never averred 
that any private doctor rendered an opinion as to etiology.  
VA medical records which reflect glaucoma and the subsequent 
private treatment are already associated with the claims 
file.

VA examinations with regard to the issues on appeal were 
obtained in October 2009. 38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations and 
opinions obtained in this case are more than adequate.  The 
examination reports provided pertinent clinical findings 
consistent with the evidence of record, and provided 
supporting rationale for the opinions proffered.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  The sinusitis 
examination report is based on a clinical evaluation of the 
Veteran, to include a CT scan.  The optometry examination 
report is based on a review of the claims file, a visual 
acuity examination, a diplopia examination, and a visual 
fields examination.  The spine examination reports are based 
on a full review of the claims file, and x-rays of the 
cervical and lumbosacral spine.  The audiological opinion is 
predicated on a full audiometric examination of the Veteran 
and a review of his claims file.  The audiology report 
considers the pertinent evidence of record, to include the 
Veteran's audiometric results, and the statements of the 
Veteran regarding in-service, and post service, acoustic 
trauma, and an accident.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the October 2009 VA examination report, 
the examiner noted that the Veteran reported a chief 
complaint of hearing loss.  The report does not reflect any 
other functional effects caused by the hearing loss 
disability.  Nevertheless, as the Court noted in Martinak 
that "even if the audiologist's description of the 
functional effects of [the Veteran's] hearing disability was 
somehow defective, the appellant bears the burden of 
demonstrating on appeal any prejudice caused by a deficiency 
in an examination."  In the present case, the Veteran has 
not averred any deficiency in the examination.  Moreover, 
although the examiner did not fully describe the functional 
effect of the Veteran's hearing loss on his daily life, the 
Board finds no prejudice results to the Veteran and, as such, 
the Board may proceed with a decision.  In this regard, the 
Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  As the Board finds, in 
the decision below, that service connection is not warranted 
in the present case, no rating will be assigned, and there is 
no potential for application of 38 C.F.R. § 3.321(b).

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions has been 
met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Legal Criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence, or in certain circumstance 
lay evidence, of a nexus between the current disability and 
the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis, or hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).



Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Sinusitis 

The Veteran avers that he has sinusitis as secondary to 
service-connected disability of residuals of a fracture of 
the nose with lacerations.  

The first element of a claim for service connection is 
evidence of a current disability.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, not for 
a past disability).  The Board finds that the evidence of 
record is against a finding that the Veteran has a current 
sinusitis disability.  

An October 2009 VA examination report reflects that the 
Veteran reported that he does not have chronic sinusitis, but 
that he has clear discharge and difficulty breathing through 
his nose on a daily basis.  The report reflects that upon 
physical examination, there was no evidence of rhinitis.  The 
discharge from the Veteran's nose was clear.  There were no 
nasal polyps, and no evidence of hypertrophy of turbinates.  
There was no tenderness over the sinuses, and no crusting.  

A November 2009 VA CT scan of the Veteran's maxillofacial 
structures reflects that no sinusitis was seen within any of 
the sinuses.  The frontal, ethmoid, sphenoid, and maxillary 
sinuses were clear.  The diagnostic impression was normal 
paranasal sinsus with mild deviation of the anterior nasal 
septum to the right.

Thus, the clinical evidence of record is against a finding of 
sinusitis.  The Veteran has not presented any competent 
credible evidence that he has sinusitis.  While the Veteran 
is competent to testify that he has a runny nose or 
difficulty breathing through his nose, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  

The Board is not bound to discuss a theory of entitlement on 
a direct-incurrence basis where neither the Veteran nor the 
record raises the theory of entitlement to service connection 
on a direct-incurrence basis.  Robinson v. Mansfield, 21 Vet. 
App. 545 (2008). However, the Board notes that both direct-
incurrence and secondary service connection theories of 
entitlement require a current diagnosis, which is not in the 
evidence of record.  

As a service connection claim requires, at a minimum, medical 
evidence of a current disability, the Veteran's claim for 
service connection for sinusitis, on a direct-incurrence 
and/or secondary to service-connected disability basis, is 
not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Bilateral Hearing Loss Disability

Secondary Basis

The Veteran avers that he has bilateral hearing loss 
disability as secondary to the service-connected disability 
of residuals of a fracture of the nose with lacerations.  

As noted above, the first element in a claim for service 
connection is evidence of a current disability.  The evidence 
of record includes October 2009 VA audiological evaluation 
results.  The evaluation revealed that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
75
90
75
LEFT
55
75
75
80
80

The word recognition score was 68 percent for the right ear 
and 78 percent for the left ear using the Maryland CNC word 
list test.  The Board notes that the Veteran has current 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.

The second element of a claim for service connection as 
secondary to service-connected disability is evidence that 
the current disability is proximately due to, or aggravated 
by, a service-connected disease or injury.  The Veteran is 
service-connected for residuals of a fracture of the nose 
with lacerations.  The October 2009 VA examination report 
reflects that the Veteran has bilateral sensorineural hearing 
loss which is most likely a reflection of a long-standing 
condition whose severity has progressed over time from 
exposure to civilian occupational noises, as well as the 
effect of aging.  Another October 2009 VA examination report 
reflects that the Veteran's hearing loss was not secondary to 
his weapons carrier accident.  The examiner further noted 
that the Veteran's hearing loss and the need for hearing aids 
have occurred at older age and were not related to the 
fractured nose.  Thus, the evidence of record is against a 
finding that the Veteran's hearing loss disability is 
causally related to his service connected residuals of a 
fracture of the nose.  

Direct-Incurrence Basis

As noted above, the Board is not bound to discuss a theory of 
entitlement on a direct-incurrence basis where neither the 
Veteran nor the record raises the theory of entitlement to 
service connection on a direct-incurrence basis.  Although, 
the Veteran originally averred that his hearing loss 
disability is secondary to his nose fracture, the accredited 
representative's January 2009 brief reflects an argument that 
the Veteran was exposed to excessive noise levels while 
performing his duties as a truck driver while in active 
service.  Therefore, the Board will address the issue of 
entitlement to service connection for bilateral hearing loss 
on a direct-incurrence basis.  In this regard, the Board 
notes that the RO also addressed service connection on a 
direct-incurrence basis in its October 2007 SOC.  

The Veteran's DD Form 214 reflects that the Veteran served as 
a light truck driver while in service.  The Veteran's 
exposure to some acoustic trauma in service is conceded as 
consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).  The Board also acknowledges 
that the Veteran's April 1945 STRs reflect that the Veteran 
had an infected sevaceous cyst in the left post auricular 
area.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1714 (31st ed. 
2007)) defines auricular as the portion of the external ear 
not contained within the head. 

The third element of a claim for service connection on a 
direct-incurrence basis is competent credible evidence of a 
nexus between the current disability and the in-service 
disease or injury.  The Veteran's STRs are negative for any 
complaints of hearing loss.  The Veteran's report of physical 
examination for release from active duty, dated in October 
1946, reflects that the Veteran's ears were noted to be 
normal.  No audiometric results are noted on the report.  The 
examination report reflects that his hearing on whispered 
voice testing was reported as 15/15, bilaterally.  While 
audiometric testing is undoubtedly more precise than a 
whisper voice test, the whisper voice test is an alternative 
means of testing hearing.  See Smith v. Derwinski, 2 Vet. 
App. 137, 138, 140 (1992).   
 
The October 2009 VA examiner opined that whispered voice 
testing is not valid.  Nonetheless, the examiner opined that 
the Veteran's hearing loss is less likely as not caused by or 
a result of military related acoustic trauma.  The examiner 
noted that although the Veteran had a history of military 
noise exposure during basic training; he also had a history 
of civilian occupational noise exposure as a railroad worker.  
The report reflects that the Veteran had a 20 year history 
working in the railroad, and a history working in a steel 
company. 

The earliest evidence of record of hearing loss is a December 
1994 VA audiological evaluation, which reflects that 
audiological testing revealed that the Veteran had hearing 
loss disability.  The Board notes that this was approximately 
48 years after separation from service.  The report also 
reflects that the Veteran complained that he had hearing loss 
for the past 10-12 years, thus indicating an approximate 
onset of 1982, or approximately 36 years after separation 
from service.  The report lists the Veteran's noise exposure 
"railroad 16 years".  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000.)  The Veteran's 1994 statement regarding onset 
indicates that he has not had a continuity of symptomatology 
since service.  The Board notes that in a June 2009 statement 
to his U.S. senator, he avers that since his accident in 
service, he has had hearing problems.  The Board finds that 
this statement is less than credible when considered with his 
December 1994 conflicting statement, and the record as a 
whole.  (Notably, the 1994 report of onset in approximately 
1982, a lack of clinical complaints prior to that time, and 
the STRs which report normal hearing.)   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for bilateral hearing loss disability on a direct-
incurrence basis or as secondary to service-connected 
disability.  The medical evidence is against a finding that 
the Veteran's hearing loss disability is related to any 
service-connected disability or to his active service. 

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability warrants service 
connection.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  



Eye disability

Secondary to Service-Connected Disability

The Veteran has averred that his eye disability is secondary 
to the service-connected disability of residuals of a 
fracture of the nose with lacerations.  An October 2009 VA 
examination reflects that upon clinical examination the 
Veteran's uncorrected visual acuity of the right eye was 
20/70.  The Veteran could not see the test target with his 
left eye.  He had cataracts bilaterally, glaucoma 
bilaterally, and choroidal nevus of the left eye.  Therefore, 
the Board acknowledges that the Veteran has current eye 
disability. 

As noted above, the second element of a claim for service 
connection as secondary to service-connected disability is 
evidence that the current disability is proximately due to, 
or aggravated by, a service-connected disease or injury.  The 
October 2009 VA examination report reflects that VA 
examiner's opinion that the Veteran's eye disabilities are 
not related to his service-connected fracture of the nose 
with lacerations.  Thus, the evidence of record is against a 
finding that the Veteran's current eye disabilities are 
secondary to his service-connected disability. 

Direct-Incurrence

As noted above, the Board is not bound to discuss a theory of 
entitlement on a direct-incurrence basis where neither the 
Veteran nor the record raises the theory of entitlement to 
service connection on a direct-incurrence basis.  Although, 
the Veteran originally averred that his eye disability is 
secondary to his nose fracture, the accredited 
representative's January 2009 brief reflects an argument that 
the Veteran's eye disability is related to active service, to 
include a cyst behind the left eye noted on his April 1945 
STRs.  The Board acknowledges that the Veteran's April 1945 
STRs reflect a "cyst behind the L. eye"; however, the Board 
also notes that the Veteran was referred to an ENT (ear, 
nose, and throat specialist).  Notably, he was not referred 
to an eye specialist.  A follow-up entry also notes the 
"same" condition and again referral to an ENT.  Most 
probative, the corresponding ENT examination, dated in April 
1945, reflects "cyst behind the L. ear.  Thus, it appears 
that the original April 1945 STR which notes the location of 
the cyst is not correct, and that the left cyst was actually 
behind the ear.  

The STRs pertaining to the Veteran's March 1946 vehicle 
accident reflect wounds, lacerated, multiple on the forehead 
and right cheek, and a fracture of the nasal bone.  The STRs 
are negative for any injury to either of the Veteran's eyes.  
The Veteran's October 1946 report of physical examination for 
separation purposes reflects that his uncorrected vision upon 
separation was 20/20, bilaterally.  Upon clinical 
examination, it was noted that he had no eye abnormalities.  
The Board finds that the second element of service connection 
on a direct-incurrence basis has not been met.  As the second 
element of service connection has not been met, the third 
element (a nexus) cannot be met. 

The Board notes that the Veteran may sincerely believe that 
he has a bilateral eye disability causally related to active 
service, or as secondary to his service-connected nose 
fracture and lacerations.  However, the Veteran has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  

Low back disability.

The Veteran avers that his low back disability is causally 
related to a March 1946  vehicle accident in which he 
fractured his nose.  An October 2009 VA examination report 
reflects that the Veteran has degenerative arthritis of the 
thoracolumbar spine.  The Board acknowledges that the first 
element for service connection has been met. 

The Veteran's January 1945 report of physical examination and 
induction reflects that upon clinical examination he was 
noted to have mild kyphosis.  

STRs dated in March 1946 reflect that the Veteran was 
involved in a vehicle accident when a jeep ran into a two and 
a half ton truck at a Military Police checkpoint.  The 
Veteran was diagnosed with a nasal fracture and multiple 
lacerations to the forehead and right cheek.  The report is 
negative for any complaints, or findings, of injury to the 
Veteran's back.  The abbreviated clinical record reflects 
that the complete physical examination was negative except 
for the Veteran's blood pressure, lacerations, and fracture 
of the nasal bone.  The Veteran, in a statement to his U.S. 
senator, dated in June 2009, avers that in the accident, he 
was thrown from the back of a weapons carrier, that he was in 
critical condition, and that he overhead a nurse telling 
another nurse that the Veteran was going to die and not to 
try to save him.  He further avers that he has had severe 
lower back pain since the accident.  The Board finds the 
Veteran's statements as to the severity and consequences of 
the accident to be less than credible when taken into 
consideration with the record as a whole.  Specifically, the 
Board notes that the accident is reported to have occurred at 
approximately 10:10 on the night of March 4, 1946.  A 
treatment report reflects that on that date, subsequent to 
the accident, he had ice packs to the nose and dressings.  An 
additional report reflects that a blood alcohol sample was 
taken and that the Veteran was to see ENT in the morning.  An 
STR dated the next day reflects that the Veteran had a 
manipulation of his nasal fracture under local anesthesia.  
Nurse's notes reflect that on March 5, the Veteran had a 
regular diet and the dressings on his forehead were changed.  
Nurse's notes from March 6, reflect that the Veteran received 
routine care and a regular diet.  Progress notes reflect that 
on March 8, 1946, the Veteran was "up and about" with "no 
complaints" and that the sutures were removed from his face.  
The Veteran's October 1946 report of physical examination for 
separation purposes reflects that, upon clinical examination, 
no musculoskeletal defects were noted. 

Thus, the STRs directly contrast the Veteran's assertion that 
he was in "critical condition" due to an in service vehicle 
accident and has had severe low back pain since the accident.  
The Board finds that the 1946 records, which are 
contemporaneous to the incident, have greater probative value 
than the Veteran's history of the incident reported 
approximately 53 years later. See Curry v. Brown, 7 Vet. 59 
(1994).

The Veteran's STRs are negative for any complaints of, or 
treatment for, low back pain.  The Veteran's October 1946 
report of physical examination for separation purposes 
reflects that upon physical examination he had no 
musculoskeletal defects.  

The evidence of record consists of dozens of medical reports 
of the Veteran seeking treatment or examination for 
complaints of back pain between 1985 and 2009.  Notably, none 
of the dozens of reports, with the exception of reports 
beginning in September 2006, reflects that the Veteran 
reporting trauma to the back due to an in-service vehicle 
accident.  The Board will not discuss all of the records, but 
does note the following.

A November 1985 VA medical record reflects the Veteran 
complained of back pain for two months in duration.  No 
mention of an in-service accident or injury or back pain was 
noted.  A January 1986 VA medical record reflects a complaint 
of low back pain for six weeks.  A January 1986 physical 
therapy reflect reflects that the Veteran could not recall 
any history of specific back trauma.  It was noted that he 
was a carman for the railroad for 16 years and that his work 
involved a lot of heavy work.  It was also noted that he had 
been a farmer since 1967.  A July 1988 VA medical record 
reflects that the Veteran complained of low back pain for 
three to four years (or approximately since 1984, 38 years 
after separation from service).  The same record also reports 
chronic low back pain for 20 years (or approximately 1968, 20 
years after separation from service).   Private medical 
records dated in February 1995 and December 1996 reflect that 
the Veteran had degenerative changes in the thoracic spine.  
A December 1995 private medical record reflects narrowing of 
the L5-S1 intervertebral disk space and hypertrophic spurring 
with bridging spurs at the T12-L1 level.  An April 1997 
private medical record reflects that the Veteran had a 
significant amount of arthritis in the low back.  These 
reports are all negative for mention of an in-service 
accident, injury, or back pain.

A June 1997 private medical record reflects that the Veteran 
complained of having back pain for several years.  There is 
no mention as to when it began, and no reference to an in-
service accident.  A February 1998 private medical record 
reflects that the Veteran reported having had low back pain 
ever since "he had his thallium."  (the Board notes that 
the Veteran had a thallium stress test in January 1998).  
Again, the report is negative for any in-service accident, 
injury, or complaints of back pain.  An August 1998 VA 
medical record reflects complaints of pain of about a three 
year history.  A November 1998 private medical record 
reflects spondylosis of the cervical, thoracic, and lumbar 
spines, and degenerative arthritis of the lumbar spine and 
cervical spine. 

A May 2001 private medical record reflects complaints of low 
back pain for the last several days with no trauma to the 
area.  A March 2002 private medical record reflects that the 
Veteran complained of consistent neck and upper back pain as 
well as occasional episodes of lower back pains. 

It is not until 2006, one month prior to when the Veteran 
filed a claim for service connection of his low back 
disability, that he averred that it was due to an in-service 
accident.  Thus, approximately 60 years after separation from 
service, and after the Veteran had been examined on more than 
three dozen occasions for back pain, he reported to an 
examiner that his current back pain was related to an injury 
which occurred in 1946.  The examiner noted that "it is 
unclear that this is truly related to the pain." 

The Board finds that the evidence of record weights against a 
finding that the Veteran had a back injury in service.  
Although the Veteran is competent to report that his back 
hurt in service, the Board finds any such statement to be 
less than credible, as noted above.  In addition to the 
numerous medical records which are negative for complaints of 
an in-service back injury, the Board also notes that the 
Veteran reported heavy work for 16 years as a railroad worker 
post service, and work as a farmer.  The Board finds that if 
the Veteran had had severe low back pain since his 1946 
accident, he would have reported such pain, and the initial 
cause of the pain, to medical professionals during the next 
forty years.  The Veteran also reported no specific trauma to 
the back and an onset date of pain several decades after 
service.

An October 2009 VA examination report reflects that the 
Veteran had degenerative arthritis of the thoracolumbar 
spine.  The examiner opined that it is not at least as likely 
as not service-connected. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a low back disability. See Gilbert, supra.

Neck disability.

The Veteran avers that his neck disability is causally 
related to a March 1946 vehicle accident in which he 
fractured his nose.  An October 2009 VA examination report 
reflects that the Veteran has degenerative arthritis of the 
cervical spine.  The Board acknowledges that the first 
element for service connection has been met. 

As noted above, the Veteran's January 1945 report of physical 
examination and induction reflects that upon clinical 
examination he was noted to have mild kyphosis.  The STRs 
reflect a March 1946 vehicle accident with injuries to the 
face and nose, but with no injuries to the neck, or 
complaints of neck pain, noted.  The Veteran's STRs are 
negative for any complaints of, or treatment for, neck pain 
or injury.  The Veteran's October 1946 report of physical 
examination for separation purposes reflects that upon 
physical examination he had no musculoskeletal defects.  

The Board finds that the 1946 records, which are 
contemporaneous to the vehicle accident, have greater 
probative value than the Veteran's history of the incident 
reported six decades later.  The Veteran's STRS are against a 
finding that he had an in-service injury to his neck. 

Numerous private medical records from April 1997 through 2009 
reflect that the Veteran complained of neck pain.  Records 
from March 1998, September 1998, November 1998, December 
1998, March 1999, May 1999, October 1999, December 1999, 
February 2000, April 2000, May 2000, November 2000, December 
2000, April 2001, July 2001, October 2001, and November 2001 
all reflect complaints of neck pain; however, not one of them 
indicates that the Veteran reported a neck injury or neck 
pain in service.  A March 2002 private medical record 
reflects the Veteran complained of chronic problems with his 
neck with blocked vertebra.  It was noted that he had 
increased cervical lordosis.  A February 2006 private medical 
record reflects that the Veteran complained of neck pain.  A 
CT scan indicated degenerative disc disease at all levels.  
Again, the reports are negative for mention of the neck pain 
originating in service. 

Correspondence, dated in January 2009, from Dr. T.S., 
reflects that the Veteran reported that he was involved in a 
vehicle accident in 1946, for which he received treatment for 
head wounds and neck pain.  As noted above, there is no 
evidence to corroborate the Veteran's averment of neck pain.  
To the contrary, the evidence is against a complaint of neck 
pain.  Dr. T.S. further noted that the Veteran related that 
after the accident, "he was placed at isolation and he 
overheard one nurse tell another to do [sic] not worry about 
him, he will not make it.  Apparently several days when he 
was still alive to their chagrin, that they started to treat 
him more aggressively."  Such averments by the Veteran are 
contrary to the 1946 STRs, which reflect that he was treated 
within two hours of the accident and that he was "up and 
about" with "no complaints" three days after the accident.  
There is no indication in the STRs that the Veteran was in 
critical condition, injured his neck, or was near death.  To 
the contrary, within a day of the accident, he was on a 
regular diet.  Dr. T.S. opined that "from this man's history 
it is certainly plausible that his neck difficulties were 
initiated by the truck wreck while he was in the military on 
active duty in the Philippines."  The Board finds that Dr. 
T.S.'s opinion has little, if any, probative value.  First, 
it is based on the Veteran's unsupported history, which is 
contrary to the evidence of record.  Medical opinions 
premised upon an unsubstantiated account of a claimant are of 
no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  Second, 
Dr. T.S.'s opinion is speculative in nature, and is therefore 
not sufficient to warrant a grant of service connection .  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish a causal relationship).  See 
also, Chotta v. Peake, 22 Vet. App. 80, 86 (2008) ( see also 
38 C.F.R. § 3.102 (2009) (noting that the Board may not award 
benefits when the award would be based upon pure speculation 
or remote possibility).


An October 2009 VA examination report reflects the examiner's 
opinion that it is not at least as likely as not that the 
Veteran's cervical spine with degenerative arthritis is 
related to active service.  Unlike, Dr. T.S., the VA examiner 
had a full review of the Veteran's claims file, to include 
his STRs.  Thus, the VA examiner's opinion is based on 
sufficient competent credible facts.  

The Board finds that the evidence of record weights against a 
finding that the Veteran had a neck injury in service and 
against a finding that his current neck disability is 
causally related to active service.  Although the Veteran is 
competent to report that he hurt his neck in service, the 
Board finds any such statement to be less than credible when 
considered with the record as a whole.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a neck 
disability. See Gilbert, supra.

ORDER

1.  Entitlement to service connection for sinusitis, to 
include as secondary to service-connected residuals of a 
fracture of the nose with lacerations, is denied.

2.  Entitlement to service connection for bilateral hearing 
loss disability, to include as secondary to service-connected 
residuals of a fracture of the nose with lacerations, is 
denied.

3.  Entitlement to service connection for an eye disability, 
to include as secondary to service-connected residuals of a 
fracture of the nose with lacerations, is denied.

4.  Entitlement to service connection for a low back 
disability is denied.

5.  Entitlement to service connection for a neck disability 
is denied.


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


